United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TANK-AUTOMOTIVE & ARMAMENT
COMMAND, Fort Stewart, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-790
Issued: August 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2008 appellant timely appealed the December 19, 2007 merit decision of
the Office of Workers’ Compensation Programs, which found that he did not have a ratable
hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the schedule award.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
On November 21, 2006 appellant, then a 59-year-old equipment specialist, filed an
occupational disease claim alleging that he sustained bilateral hearing loss due to employmentrelated noise exposure. He alleged, and the employing establishment concurred, that he had been

exposed to loud noise associated with his job since 1964, including gunfire, bomb blasts, aircraft
and machinery.
Appellant submitted audiograms performed by the employing establishment, bearing
illegible signatures, for the period December 1, 1989 through January 30, 2004. In a letter dated
May 16, 2005, the employing establishment informed appellant that a recent hearing test had
demonstrated a significant hearing threshold shift, and advised him to file a claim for
compensation.
The Office referred appellant to Dr. Thomas Crews, an otolaryngologist, for a second
opinion evaluation, to determine the nature and extent of any hearing loss. The record contains a
report of a November 16, 2007 audiogram, which was conducted by William W. Perrine, an
audiologist. The report, cosigned by Dr. Crews, reflected testing at frequency levels including
those of 500, 1,000, 2,000 and 3,000 cycles per second (cps) and revealed decibel losses on the
left of 10, 10, 15 and 45 respectively and on the right of 10, 10, 15 and 35 respectively.
Dr. Crews diagnosed bilateral mild high frequency sensorineural loss. He opined that the
hearing loss was due to appellant’s employment as a mechanic and equipment specialist, and that
the workplace noise exposure was sufficient as to intensity and duration to have caused the loss
in question.
The Office referred the medical record to the district medical adviser for review and an
opinion as to whether appellant had work-related hearing loss and, if so, whether it was ratable.
On December 19, 2007 the district medical adviser reviewed the otologic and audiologic testing
performed on appellant and applied the Office’s standardized procedures to this evaluation. The
district medical adviser found that appellant sustained a bilateral sensorineural hearing loss.
However, appellant did not have a ratable hearing loss under the relevant standards of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides). Decibel losses for the left ear were totaled at 80, and divided by 4, to
obtain the average hearing loss per cycle of 20. The 20 average was then reduced by the 25
decibel fence to equal 0 decibels, resulting in a 0 percent loss. Decibel losses for the right ear
were totaled at 70, and divided by 4, to obtain the average hearing loss per cycle of 17.5. The
17.5 average was then reduced by the 25 decibel fence to equal 0 decibels, resulting in a 0
percent loss. The district medical adviser diagnosed noise-induced bilateral sensorineural
hearing loss and recommended against the authorization of a hearing aid.
By decision dated December 19, 2007, the Office accepted appellant’s claim for binaural
hearing loss, due to his employment-related hearing exposure. It determined that appellant’s
hearing loss was not severe enough to be ratable, and found that he was not entitled to a schedule
award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions

2

and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the “fence” of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, and then added to the greater loss and the total is divided by six to arrive at the amount
of the binaural hearing loss.7
ANALYSIS
In support of his claim for an employment-related hearing loss, appellant submitted
audiograms bearing illegible signatures, for the period December 1, 1989 through
January 30, 2004. He also submitted a letter dated May 16, 2005 from the employing
establishment, indicating that a recent hearing test had demonstrated a significant hearing
threshold shift. This evidence did not meet the Office’s criteria to establish an employmentrelated loss of hearing. As signatures on the audiograms were illegible, these reports do not
constitute probative medical evidence, in that they lack proper identification.8 The Office is not
required to review every uncertified audiogram, which has not been prepared in connection with
an examination by a medical specialist.9

1

The Act provides that, for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

See Merton J. Sills, 39 ECAB 572, 575 (1988).

9

Robert E. Cullison, 55 ECAB 570 (2004).

3

The Office referred appellant for a second opinion examination by Dr. Crews, a Boardcertified otolaryngologist. After reviewing the audiogram and Dr. Crews’ report, the district
medical adviser correctly applied the Office’s standardized procedures to the November 16, 2007
audiogram. Testing for the right ear at frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibel losses of 10, 10, 15 and 35 respectively. These decibel losses were totaled at
70, and divided by 4, to obtain the average hearing loss per cycle of 17.5. The 17.5 average was
then reduced by the 25 decibel fence to equal 0 decibels. The 0 was multiplied by 1.5, resulting
in a 0 percent loss for the right ear. Testing for the left ear at frequency levels of 500, 1,000,
2,000 and 3,000 cps revealed decibel losses on the left of 10, 10, 15 and 45 respectively. These
decibel losses were totaled at 80 and divided by 4 to obtain the average hearing loss per cycle of
20. The average of 20 was then reduced by the 25 decibel fence to equal 0 decibels. The 0 was
multiplied by 1.5, resulting in a 0 percent loss for the left ear. The district medical adviser
properly found that appellant did not have a ratable hearing loss in either ear under the A.M.A.,
Guides. The Board finds that the district medical adviser applied the proper standards to the
November 16, 2007 audiogram. The result is a nonratable bilateral hearing loss.10
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a ratable hearing
loss entitling him to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

To determine the binaural hearing loss, the lesser loss is multiplied by five and added to the greater loss and
divided by six. Appellant has a zero percent binaural hearing loss.

4

